DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction/Election Requirement
This application contains claims directed to the following patentably distinct species based on the nature of the electron donor D and electron acceptor A as grouped below:

electron donor D:
Group 1:	substituted or unsubstituted C1-20 alkyl, C3-20 cycloalkyl, and C1-20 alkoxy.

Group 2:	substituted or unsubstituted C3-20 heterocyclic group, C4-40 heteroaryl, C10-60 fused heteroarylene, C12-40 carbazolyl and a derivative group thereof, and C12-40 acridinyl and a derivative group thereof.

Group 3:	substituted or unsubstituted C6-40 aryl and C10-60 fused arylene.

Group 4:	substituted or unsubstituted C12-40 diphenylamino and a derivative group thereof.

electron acceptor A:
			Group 5:	nitrogen-containing heterocyclic substituents.
			Group 6:	cyano-containing substituents.
			Group 7:	triaryl-boron-derived substituents.
			Group 8:	phosphoxy-containing substituents.


3.	The species are independent or distinct because they recite mutually exclusive chemical structures which are also not obvious variants of each other based on the current record.  The Applicant is required to elect one of Groups 1-4 (for electron donor D) and one of Groups 5-8 (for electron acceptor A).
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claims 1 and 13-19 are generic.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137.  The examiner can normally be reached on Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAY YANG/Primary Examiner, Art Unit 1786